DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to Applicant’s amendment filed 01/29/2021.  Claims 1, 3-4, 7-10, 13-15, and 23-29 are currently pending in this application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6-10, 12-15, 17, and 23-29 are rejected under 35 U.S.C. 103 as being unpatentable over Boss et al. (U.S. 2018/0357905 A1) in view of Liu (U.S. 2017/0341640 A1), in view of Kim et al. (U.S. 2018/0345955 A1).

Claim 1, Boss teaches:
A system for position-based parking of a vehicle (Boss, Paragraph [0015]), comprising:  
a roadside device (Boss, Fig. 4: “External Parking Data Sources”, Paragraph [0059], The external parking data sources include sources implemented within a parking facility or on curbsides for on-street parking.) being located within a predetermined range from a predetermined position (Boss, Paragraph [0059], The external parking data source may be located within a parking garage or on a curbside near on-street parking.  The parking is thus a predetermined position and the sensor device 212 and/or camera 214 must be within operating range of the parking spot in order to provide the data to the parking assistance device 220 (see Boss, Paragraphs [0067-0068]).) and configured to:
obtain, using a sensor (Boss, Paragraph [0067], The external parking data source may include at least one sensor.), positioning condition data of the vehicle (Boss, Paragraphs [0067-0068], The availability, dimensions, position, and type of parking space are all positioning condition data of the vehicle.);
determine posture data of the vehicle based on the positioning condition data of the vehicle (Boss, Paragraph [0069], The data received from external sources is used to navigate a driver to parking in the open parking space.  Thus, the data from the external sources is equivalent to posture data, wherein posture data of the vehicle is interpreted as data usable to guide the driver and the vehicle to the parking spot.  It is noted that “positioning condition data of the vehicle” is interpreted as “positioning condition data regarding position-based parking of the vehicle”.); and
transmit the posture data of the vehicle to the vehicle (Boss, Paragraph [0069], All of the data from other user devices 210, sensor devices 212, and cameras 214 are received by parking assistance device 220 in the vehicle.  The transferring of data from user devices 210, sensor devices 212, and cameras 214 to parking assistance device is equivalent to transmitting posture data to the vehicle because data is communicated over a network 230 (see Boss, Fig. 5: 230, Paragraph [0070].); and 
a device in the vehicle (Boss, Fig. 5: 220, Paragraph [0066]) configured to:
receive the posture data from the roadside device (Boss, Paragraph [0069]), and 
determine whether the posture data of the vehicle satisfies a predetermined positioning rule (Boss, Paragraphs [0088-0089], The parking assistance device 220 determines whether the received data is relevant or useful to a given parking spot, wherein the relevancy and usefulness is a predetermined positioning rule.), and if not, determine a difference between the posture data of the vehicle and standard positioning data (Boss, Paragraph [0063], The parking assistance device 220 compares received parking data with data sets consistent with pre-defined relevant parking data, the pre-defined relevant parking data being the standard positioning data.  Thus, the data that is inconsistent with pre-defined relevant parking data sets is posture adjustment data that is filtered out or pruned.) as posture adjustment data for the vehicle (Boss, Paragraphs [0088-0089], If the data is not relevant or useful, the data is filtered or pruned.  The filtered or pruned data is thus posture adjustment data.) and control the vehicle to perform a posture adjustment operation using the posture adjustment data (Boss, Paragraphs [0089-0090], The parking assistance device 220 displays a guidance to the vehicle driver of the filtered or pruned data.  The guidance is thus a posture adjustment operation.),
wherein the posture data of the vehicle comprises relative parking data between the vehicle and the predetermined position (Boss, Paragraph [0058], The data in Boss is used to determine relative parking data for parking guidance generation and presentation to the driver of the vehicle.  Thus the data represents relative position of the vehicle to the parking space.146033609.4Inventor Nan WuDocket No.: 128000-8049.US00).
Boss does not explicitly teach:
The roadside device is configured to simulate a positioning condition of the vehicle on a map based on the positioning condition data of the vehicle; and 
determine the posture data of the vehicle based on the positioning condition of the vehicle on the map;
a distance between the vehicle and the predetermined position,
wherein the posture adjustment operation comprises at least one of: an engine operation, a steering wheel operation, a throttle operation, or a brake operation,
wherein the predetermined positioning rule includes at least one of: the vehicle is located within a predetermined distance of the predetermined position, or the front of the vehicle is facing a predetermined direction, and 
wherein the posture adjustment data describes at least one adjustment to a direction or a position of the vehicle.
As per the limitation of a distance between the vehicle and the predetermined position, it would have been obvious to one of ordinary skill in the art for the “relative parking data” of Boss to be functionally equivalent to distance information, because the relative parking data is used for parking guidance to the vehicle/driver.  Without distance information, the system would not be able to function for its intended purpose, because it would be unable to guide the vehicle/driver to the parking spot (see Boss, Paragraph [0076]).  For example, a distance would be used to inform the driver of where the open parking space was found.
Liu teaches:
Simulate a positioning condition of the vehicle on a map based on the positioning condition data of the vehicle (Liu, Paragraphs [0033-0034], Based on data regarding the target vehicle, i.e. positioning condition data of the vehicle, the spatial calculation module 3 utilizes an all-dimensional spatial map of the parking lot and designs a parking space for the target vehicle.  The utilization of the all-dimensional spatial map of the parking lot is functionally equivalent to simulating, wherein simulating is interpreted to be functionally equivalent to processing or determining, absent an explicit or inherent definition in the Applicant’s specification.); 
wherein the posture adjustment operation comprises at least one of: an engine operation, a steering wheel operation, a throttle operation, or a brake operation (Liu, Paragraph [0038], The ); and 
determine the posture data of the vehicle based on the positioning condition of the vehicle on the map (Liu, Paragraph [0035-0036], The displaying of parking guidance is posture data.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Boss by integrating the teaching of a spatial calculation module as taught by Liu.
The motivation would be to enable a vehicle to park in a parking space safely and accurately (see Liu, Paragraph [0035]).
Boss in view of Liu does not specifically teach:
Wherein the predetermined positioning rule includes at least one of: the vehicle is located within a predetermined distance of the predetermined position, or the front of the vehicle is facing a predetermined direction, and 
wherein the posture adjustment data describes at least one adjustment to a direction or a position of the vehicle.
Kim teaches:
Wherein the predetermined positioning rule includes at least one of: the vehicle is located within a predetermined distance of the predetermined position, or the front of the vehicle is facing a predetermined direction (Kim, Paragraph [0359], The controller determines the parking space at the shortest distance from the vehicle.), and 
wherein the posture adjustment data describes at least one adjustment to a direction or a position of the vehicle (Kim, Paragraph [0404], The vehicle may operate in an autonomous parking mode, where the controller 170 controls the vehicle along a parking path instead of the driver.).

The motivation would be to reduce parking difficulty, decrease parking time, and to locate an available parking spacing having the least probability of a collision (see Kim, Paragraph [0359]).
 
Claim 3, Boss in view of Liu, in view of Kim further teaches:
The device in the vehicle is configured to: 
compare the posture data of the vehicle with standard positioning data in the predetermined positioning rule, (Boss, Paragraph [0063], The parking assistance device 220 compares received parking data with data sets consistent with pre-defined relevant parking data, the pre-defined relevant parking data being the standard positioning data.  Thus, the data that is inconsistent with pre-defined relevant parking data sets is posture adjustment data that is filtered out or pruned.).

Claim 4, Boss in view of Liu, in view of Kim further teaches:
 The device in the vehicle is configured to: 
determine that the position-based parking has completed when the posture data of the vehicle satisfies the predetermined positioning rule (Boss, Paragraph [0084], It would have been obvious to one of ordinary skill in the art, at the time of filing, for the parking assistance device 220 of an autonomous vehicle that is able to park the vehicle in the open parking space, to determine when the position-based parking has completed by using the filtered and/or pruned parking data.  Without this ability of the autonomous vehicle, the autonomous vehicle would not be able to park the vehicle in the open parking space because the vehicle would never be able to complete the parking process.).


The posture adjustment operation comprises at least one of an engine operation, a steering wheel operation, a throttle operation or a brake operation (Boss, Paragraph [0084], The parking guidance may be used in an autonomous vehicle for parking the vehicle in the open parking space.  Thus, it would have been obvious to one of ordinary skill in the art for the posture adjustment operation to include engine operation, steering wheel operation, throttle operation, and/or brake operation in order for the autonomous vehicle to autonomously park the vehicle in the parking space.).

Claim 7, Boss in view of Liu, in view of Kim further teaches:
The roadside device comprises a laser radar (Liu, Paragraph [0017]); and 
the positioning condition data comprises point cloud data for the vehicle and its surrounding environment (Boss, Paragraph [0068], The system utilizes cloud computing when capturing, sharing, and processing data (see Boss, Paragraphs [0025-0026]).).

Claim 8, Boss teaches:
A method of position-based parking of a vehicle (Boss, Paragraph [0015]), comprising: 
determining, by a device in the vehicle (Boss, Fig. 4: 220, Paragraph [0069], The parking assistance device 220 may include one or more computing devices.), whether received posture data of the vehicle satisfies a predetermined positioning rule (Boss, Paragraphs [0088-0089], The parking assistance device 220 determines whether the received data is relevant or useful to a given parking spot, wherein the relevancy and usefulness is a predetermined positioning rule.), wherein the posture data of the vehicle that is received by the device in the vehicle (Boss, Paragraph [0069]), is sent from a roadside device, the roadside device located within a predetermined range from a predetermined position (Boss, Paragraph [0059], The external parking data source may be located within a parking ), and wherein the roadside device is configured to:
determining a difference between the received posture data of the vehicle and standard positioning data (Boss, Paragraph [0063], The parking assistance device 220 compares received parking data with data sets consistent with pre-defined relevant parking data, the pre-defined relevant parking data being the standard positioning data.  Thus, the data that is inconsistent with pre-defined relevant parking data sets is posture adjustment data that is filtered out or pruned.) as posture adjustment data for the vehicle when the received posture data of the vehicle does not satisfy the predetermined positioning rule (Boss, Paragraphs [0088-0089], If the data is not relevant or useful, the data is filtered or pruned.  The filtered or pruned data is thus posture adjustment data.); and 
controlling the vehicle to perform a posture adjustment operation using the posture adjustment data (Boss, Paragraphs [0089-0090], The parking assistance device 220 displays a guidance to the vehicle driver of the filtered or pruned data.  The guidance is thus a posture adjustment operation.),
wherein the posture data of the vehicle comprises relative parking data between the vehicle and the predetermined position (Boss, Paragraph [0058], The data in Boss is used to determine relative parking data for parking guidance generation and presentation to the driver of the vehicle.  Thus the data represents relative position of the vehicle to the parking space.146033609.4Inventor Nan WuDocket No.: 128000-8049.US00).
Boss does not explicitly teach:
The roadside device is configured to simulate a positioning condition of the vehicle on a map based on the positioning condition data of the vehicle; and 
determine the posture data of the vehicle based on the positioning condition of the vehicle on the map;
a distance between the vehicle and the predetermined position,
wherein the posture adjustment operation comprises at least one of: an engine operation, a steering wheel operation, a throttle operation, or a brake operation,
wherein the predetermined positioning rule includes at least one of: the vehicle is located within a predetermined distance of the predetermined position, or the front of the vehicle is facing a predetermined direction, and 
wherein the posture adjustment data describes at least one adjustment to a direction or a position of the vehicle.
As per the limitation of a distance between the vehicle and the predetermined position, it would have been obvious to one of ordinary skill in the art for the “relative parking data” of Boss to be functionally equivalent to distance information, because the relative parking data is used for parking guidance to the vehicle/driver.  Without distance information, the system would not be able to function for its intended purpose, because it would be unable to guide the vehicle/driver to the parking spot (see Boss, Paragraph [0076]).  For example, a distance would be used to inform the driver of where the open parking space was found.
Liu teaches:
Simulate a positioning condition of the vehicle on a map based on the positioning condition data of the vehicle (Liu, Paragraphs [0033-0034], Based on data regarding the target vehicle, i.e. positioning condition data of the vehicle, the spatial calculation module 3 utilizes an all-dimensional spatial map of the parking lot and designs a parking space for the target vehicle.  The utilization of the all-dimensional spatial map of the parking lot is functionally equivalent to simulating, wherein simulating ); 
wherein the posture adjustment operation comprises at least one of: an engine operation, a steering wheel operation, a throttle operation, or a brake operation (Liu, Paragraph [0038], The intelligent parking method allows the vehicle to drive itself into a parking space.  Thus, it would have been obvious to one of ordinary skill in the art for the vehicle to operate the engine, steering wheel, throttle, and/or brake operation in order to drive itself into a parking space.); and 
determine the posture data of the vehicle based on the positioning condition of the vehicle on the map (Liu, Paragraph [0035-0036], The displaying of parking guidance is posture data.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Boss by integrating the teaching of a spatial calculation module as taught by Liu.
The motivation would be to enable a vehicle to park in a parking space safely and accurately (see Liu, Paragraph [0035]).
Boss in view of Liu does not specifically teach:
Wherein the predetermined positioning rule includes at least one of: the vehicle is located within a predetermined distance of the predetermined position, or the front of the vehicle is facing a predetermined direction, and 
wherein the posture adjustment data describes at least one adjustment to a direction or a position of the vehicle.
Kim teaches:
Wherein the predetermined positioning rule includes at least one of: the vehicle is located within a predetermined distance of the predetermined position, or the front of the vehicle is facing a predetermined direction (Kim, Paragraph [0359], The controller determines the parking space at the shortest distance from the vehicle.), and 
wherein the posture adjustment data describes at least one adjustment to a direction or a position of the vehicle (Kim, Paragraph [0404], The vehicle may operate in an autonomous parking mode, where the controller 170 controls the vehicle along a parking path instead of the driver.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Boss by integrating the teaching of a parking assistance system as taught by Kim.
The motivation would be to reduce parking difficulty, decrease parking time, and to locate an available parking spacing having the least probability of a collision (see Kim, Paragraph [0359]).

Claim 9, Boss in view of Kim further teaches:
Said determining, by the device in the vehicle, whether the received posture data of the vehicle satisfies the predetermined positioning rule (Boss, Paragraphs [0088-0089], The parking assistance device 220 determines whether the received data is relevant or useful to a given parking spot, wherein the relevancy and usefulness is a predetermined positioning rule.) comprises: 
comparing the posture data of the vehicle with standard positioning data in the predetermined positioning rule (Boss, Paragraph [0063], The parking assistance device 220 compares received parking data with data sets consistent with pre-defined relevant parking data, the pre-defined relevant parking data being the standard positioning data.  Thus, the data that is inconsistent with pre-defined relevant parking data sets is posture adjustment data that is filtered out or pruned.).

Claim 10, Boss in view of Liu, in view of Kim further teaches:
Determining, by the vehicle-mounted processing device, that the position-based parking has completed when deciding that the posture data satisfies the predetermined positioning rule (Boss, Paragraph [0084], It would have been obvious to one of ordinary skill in the art, at the time of filing, for the parking assistance device 220 of an autonomous vehicle that is able to park the vehicle in the open ).

Claim 12, Boss in view of Liu, in view of Kim further teaches:
The posture adjustment operation comprises at least one of an engine operation, a steering wheel operation, a throttle operation or a brake operation (Boss, Paragraph [0084], The parking guidance may be used in an autonomous vehicle for parking the vehicle in the open parking space.  Thus, it would have been obvious to one of ordinary skill in the art for the posture adjustment operation to include engine operation, steering wheel operation, throttle operation, and/or brake operation in order for the autonomous vehicle to autonomously park the vehicle in the parking space.).

Claim 13, Boss teaches:
An apparatus in a vehicle for position-based parking of the vehicle (Boss, Paragraph [0015]), comprising a processor (Boss, Fig. 4: 220, Paragraph [0069], The parking assistance device 220 may include one or more computing devices.) and a memory storing at least one machine executable instruction (Boss, Paragraph [0018]), the processor being configured to execute the at least one machine executable instruction (Boss, Paragraph [0018], The one or more computing devices of the parking assistance device 220 may be the computer system/server 12 of Fig. 1, which includes the memory for storing at least one machine executable instructions.) to: 
determine whether received posture data of the vehicle satisfies a predetermined positioning rule (Boss, Paragraphs [0088-0089], The parking assistance device 220 determines whether the received data is relevant or useful to a given parking spot, wherein the relevancy and usefulness is a ), the posture data of the vehicle being received by the apparatus (Boss, Paragraph [0069]) during position-based parking of the vehicle at a predetermined position (Boss, Paragraphs [0067-0068], The availability, dimensions, position, and type of parking space are all positioning condition data regarding position-based parking of the vehicle.), from a roadside device located within a predetermined range from the predetermined position (Boss, Paragraph [0059], The external parking data source may be located within a parking garage or on a curbside near on-street parking.  The parking is thus a predetermined position and the sensor device 212 and/or camera 214 must be within operating range of the parking spot in order to provide the data to the parking assistance device 220 (see Boss, Paragraphs [0067-0068]).); 
determine a difference between the received posture data of the vehicle and standard positioning data (Boss, Paragraph [0063], The parking assistance device 220 compares received parking data with data sets consistent with pre-defined relevant parking data, the pre-defined relevant parking data being the standard positioning data.  Thus, the data that is inconsistent with pre-defined relevant parking data sets is posture adjustment data that is filtered out or pruned.) as posture adjustment data for the vehicle when the received posture data does not satisfy the predetermined positioning rule (Boss, Paragraphs [0088-0089], If the data is not relevant or useful, the data is filtered or pruned.  The filtered or pruned data is thus posture adjustment data.); and 
control the vehicle to perform a posture adjustment operation using the posture adjustment data (Boss, Paragraphs [0089-0090], The parking assistance device 220 displays a guidance to the vehicle driver of the filtered or pruned data.  The guidance is thus a posture adjustment operation.),
wherein the received posture data is sent from a roadside processing device (Boss, Fig. 4: “External Parking Data Sources”, Paragraph [0059], The external parking data sources include sources implemented within a parking facility or on curbsides for on-street parking.  It would have been obvious ); 
wherein the posture data of the vehicle comprises relative parking data between the vehicle and the predetermined position (Boss, Paragraph [0058], The data in Boss is used to determine relative parking data for parking guidance generation and presentation to the driver of the vehicle.  Thus the data represents relative position of the vehicle to the parking space.146033609.4Inventor Nan WuDocket No.: 128000-8049.US00).
Boss does not explicitly teach:
The received posture data determined based on a positioning condition of the vehicle on a map, the positioning condition being simulated and based on positioning condition data of the vehicle;
a distance between the vehicle and the predetermined position,
wherein the posture adjustment operation comprises at least one of: an engine operation, a steering wheel operation, a throttle operation, or a brake operation,
wherein the predetermined positioning rule includes at least one of: the vehicle is located within a predetermined distance of the predetermined position, or the front of the vehicle is facing a predetermined direction, and 
wherein the posture adjustment data describes at least one adjustment to a direction or a position of the vehicle.
As per the limitation of a distance between the vehicle and the predetermined position, it would have been obvious to one of ordinary skill in the art for the “relative parking data” of Boss to be functionally equivalent to distance information, because the relative parking data is used for parking guidance to the vehicle/driver.  Without distance information, the system would not be able to function for its intended purpose, because it would be unable to guide the vehicle/driver to the parking spot (see 
Liu teaches:
The received posture data determined based on a positioning condition of the vehicle on a map (Liu, Paragraph [0035-0036], The displaying of parking guidance is posture data.), the positioning condition being simulated and based on positioning condition data of the vehicle (Liu, Paragraphs [0033-0034], Based on data regarding the target vehicle, i.e. positioning condition data of the vehicle, the spatial calculation module 3 utilizes an all-dimensional spatial map of the parking lot and designs a parking space for the target vehicle.  The utilization of the all-dimensional spatial map of the parking lot is functionally equivalent to simulating, wherein simulating is interpreted to be functionally equivalent to processing or determining, absent an explicit or inherent definition in the Applicant’s specification.); and 
wherein the posture adjustment operation comprises at least one of: an engine operation, a steering wheel operation, a throttle operation, or a brake operation (Liu, Paragraph [0038], The intelligent parking method allows the vehicle to drive itself into a parking space.  Thus, it would have been obvious to one of ordinary skill in the art for the vehicle to operate the engine, steering wheel, throttle, and/or brake operation in order to drive itself into a parking space.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Boss by integrating the teaching of a spatial calculation module as taught by Liu.
The motivation would be to enable a vehicle to park in a parking space safely and accurately (see Liu, Paragraph [0035]).
Boss in view of Liu does not specifically teach:
Wherein the predetermined positioning rule includes at least one of: the vehicle is located within a predetermined distance of the predetermined position, or the front of the vehicle is facing a predetermined direction, and 
wherein the posture adjustment data describes at least one adjustment to a direction or a position of the vehicle.
Kim teaches:
Wherein the predetermined positioning rule includes at least one of: the vehicle is located within a predetermined distance of the predetermined position, or the front of the vehicle is facing a predetermined direction (Kim, Paragraph [0359], The controller determines the parking space at the shortest distance from the vehicle.), and 
wherein the posture adjustment data describes at least one adjustment to a direction or a position of the vehicle (Kim, Paragraph [0404], The vehicle may operate in an autonomous parking mode, where the controller 170 controls the vehicle along a parking path instead of the driver.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Boss by integrating the teaching of a parking assistance system as taught by Kim.
The motivation would be to reduce parking difficulty, decrease parking time, and to locate an available parking spacing having the least probability of a collision (see Kim, Paragraph [0359]).

Claim 14, Boss in view of Liu, in view of Kim further teaches:
The processor being configured to execute the at least one machine executable instruction to: 
compare the posture data of the vehicle with the standard positioning data in the predetermined positioning rule (Boss, Paragraph [0063], The parking assistance device 220 compares received parking data with data sets consistent with pre-defined relevant parking data, the pre-defined ).

Claim 15, Boss in view of Liu, in view of Kim further teaches:
The processor is further configured to execute the at least one machine executable instruction to: 
determine that the position-based parking has completed when the posture data of the vehicle satisfies the predetermined positioning rule (Boss, Paragraph [0084], It would have been obvious to one of ordinary skill in the art, at the time of filing, for the parking assistance device 220 of an autonomous vehicle that is able to park the vehicle in the open parking space, to determine when the position-based parking has completed by using the filtered and/or pruned parking data.  Without this ability of the autonomous vehicle, the autonomous vehicle would not be able to park the vehicle in the open parking space because the vehicle would never be able to complete the parking process.).

Claim 17, Boss in view of Liu, in view of Kim further teaches:
The posture adjustment operation comprises at least one of an engine operation, a steering wheel operation, a throttle operation or a brake operation (Boss, Paragraph [0084], The parking guidance may be used in an autonomous vehicle for parking the vehicle in the open parking space.  Thus, it would have been obvious to one of ordinary skill in the art for the posture adjustment operation to include engine operation, steering wheel operation, throttle operation, and/or brake operation in order for the autonomous vehicle to autonomously park the vehicle in the parking space.).

Claim 23, Boss in view of Liu, in view of Kim further teaches:
The roadside device comprises a camera (Boss, Figs. 4 and 5: 214), and the positioning condition data comprises image data (Boss, Paragraph [0068], Data includes image data from cameras that include video and/or images.).  

Claims 24, 25, and 26, Boss in view of Liu, in view of Kim further teaches:
The posture data of the vehicle comprises at least one of: a distance between the vehicle body and a lane line, an angle between the vehicle body and a lane line, or a tilt angle of the vehicle body (Boss, Paragraphs [0067-0069], The data acquired by parking assistance device 220 is used to provide parking guidance to the user.  It would have been obvious to one of ordinary skill in the art for distances and angles to be relevant to the user as the user wishes to park the vehicle in an open parking space.  For example, a parking space’s dimensions, position, type, etc. is included as pertinent information to the system, thus in order to provide parking guidance to the user, the system would also need information regarding the vehicle relative to the parking spot (see Boss, Paragraph [0061] for example).).  

Claims 27, 28, and 29, Boss in view of Liu, in view of Kim further teaches:
The posture data of the vehicle comprises at least one of: a direction a front of the vehicle is facing or a position of the vehicle relative to the predetermined position (Boss, Paragraph [0058], Parking data received from across multiple external sources includes relative parking data for parking guidance generation and presentation.  The information includes information based on the position of vehicles adjacent to open parking spaces (see Boss, Paragraph [0060]).).

Response to Arguments
Applicant's arguments filed 01/29/2021 have been fully considered but they are not persuasive. 	In response to the Applicant’s argument that the cited references fail to teach each and every amended limitation, including the amendments to independent claims 1, 8, and 13 and new claims 27-29, the Examiner respectfully disagrees.  Please see the rejection and corresponding explanations above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J YANG whose telephone number is (571)270-5170.  The examiner can normally be reached on 10:00am-7:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES J YANG/Primary Examiner, Art Unit 2683